Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 3-20 are pending.
Claims 1, 4-6, 8, 9, 11, 13, 14, and 16-19 are amended. 
Claim 2 is cancelled. No claims have been added. 

Response to Arguments
Applicant’s arguments and amendments, filed August 24, 2021, with respect to the claim objections have been fully considered and are persuasive.  The claim objections to claims 1-20 have been withdrawn. 
Applicant’s arguments and amendments with respect to the Section 101 rejections have been fully considered and are persuasive.  The Section 101 rejections have been withdrawn.
Applicant’s arguments and amendments with respect to the Section 112 rejections have been fully considered and are persuasive.  The cancellation of claim 2 has rendered the Section 112 rejection moot.
Applicant’s arguments with respect to the Section 102 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1, 11, and 16, recited that “the machine learning model provided an effectiveness and a timing of the supervisor input”. There is no antecedent basis for “the supervisor input”.  It is also unclear what the scope of “effectiveness and timing”, as the claims reads as if the supervisor input is may sometimes be determined to be delivered late and ineffective. While this recitation appears to be related to the portion of the specification discussing analysis of previous customer interactions for training, the phrase “effectiveness and timing” as recited in the claims in confusing as to how it is intended to change the scope of the claims. Appropriate correction is required.
Claims 3 and 12 recite “wherein the automated whisper coaching is provided without input from a supervisor”.  This claim is impossible to perform based on the other recitations of the independent claims from which claims 3 and 12 depend. That is, as the machine learning model relies on input from a supervisor for training and the machine learning model provides supervisor input, the claimed whisper coaching cannot be provided without input from a supervisor.  Appropriate correction is required. 
Dependent claims 3-10, 12-15, and 17-20 are rejected for incorporating the issues of at least the claims from which they depend. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0007206 to Klein et al. in view of U.S. Patent Application Publication No. 2019/0355043 to Swierk et al.
With regards to claims 1, 11, and 16, Klein et al. teaches:
beginning a customer service interaction session, at a contact center server, between a Customer Service Representative (CSR) and a customer (paragraph [0034], “The customer service session 110 facilitates an exchange of information between the customer 102 and a customer service provider.”; paragraph [0071], “The system 400 can include or otherwise interact with one or more service provider web servers 428, each hosting one or more service provider apps 430 that can include Java archive resources 432 designed to allow interaction with the WebRTC platform 408.”);
providing a first data stream from a CSR computer to a customer computer (paragraph [0034], “The customer service session 110 facilitates an exchange of information between the customer 102 and a customer service provider.”);
receiving a second data stream from the customer computer (paragraph [0033], “A user or customer 102 using customer equipment 104 accesses a customer service system 106 by way of a data network connection 108.”);
analyzing, by a supervisor application, the first data stream and the second data stream (paragraph [0125], “An automated session manager runs in the background and reviews the session 
based on the analysis, the supervisor application providing automated whisper coaching to the CSR computer (paragraph [0126], “If the automated session manager determines that a captured session of a particular solution from the “golden database” is applicable to a current session with a live agent, the session manager can provide this to the live agent (like whispering in the agent's ear) to assist the live agent in the resolution.”), wherein providing the automated whisper coaching to the CSR computer comprises: 
determining characteristics of the customer service interaction session between the CSR computer and the customer (paragraph [0064], “The analysis can identify various information related to the communication that are suitable for serving as metadata. This information can include, without limitation, identification of the issue or problem, e.g., according to one or more of a category or sub-category, associated equipment and/or services, unsuccessful solution attempts, participating agent(s), geographic location, network location, date, software versions, and the like. After the customer service session has concluded the complete recording and/or the resulting metadata can be stored, e.g., by the virtual agent 212, in the knowledge base 208.”), 
determining metadata associated with the customer service interaction session between the CSR computer and the customer (paragraph [0064], “The analysis can identify various information related to the communication that are suitable for serving as metadata. This information can include, without limitation, identification of the issue or problem, e.g., according to one or more of a category or sub-category, associated equipment and/or services, unsuccessful solution attempts, participating agent(s), geographic location, network location, date, software versions, and the like. 
providing the automated whisper coaching to the CSR computer from a machine learning model based on the characteristics of the customer service interaction session and the metadata associated with the customer service interaction session (paragraph [0126], “If the automated session manager determines that a captured session of a particular solution from the “golden database” is applicable to a current session with a live agent, the session manager can provide this to the live agent (like whispering in the agent's ear) to assist the live agent in the resolution. This provides a form of just-in-time training that gives human agents access to the most current solutions to the most difficult problems, without the need for the agent to search for them. Once identified based on an automated review of the database, the session manager proactively pushes these captured sessions to the agents for review and use in giving support in a live session.”), 
wherein the machine learning model provides an effectiveness and a timing of the supervisor input for the customer service interaction session based on supervisor inputs associated with past customer service interaction sessions, …, the characteristics associated with the past customer service interaction sessions, and the metadata associated with the past customer service interaction sessions (paragraph [0116], “The processing further includes automated metadata creation such as the keywords extracted from the exchange, a problem statement and category, geographical location of the customer, the service or product type, etc.”; paragraph [0126], “If the automated session manager determines that a captured session of a particular solution from the “golden database” is applicable to a current session with a live agent, the session manager can provide this to the live agent (like whispering in the agent's ear) to assist the live agent in the resolution. This provides a form of just-in-time training that gives human agents access to the most current solutions to the most difficult problems, without the need for the agent to search for them.”).

This part of Swierk et al. is applicable to the system of Klein et al. as they both share characteristics and capabilities, namely, they are directed to providing assistance to customer service providers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Klein et al. to include the sentiment analysis and advising as taught by Swierk et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Klein et al. in order to provide reactive support (see paragraphs [0087]-[0093] of Swierk et al.).

With regards to claims 3 and 12, Klein et al. teaches the automated whisper coaching is provided without input from a supervisor (paragraph [0126], “If the automated session manager determines that a captured session of a particular solution from the “golden database” is applicable to a current session with a live agent, the session manager can provide this to the live agent (like whispering in the agent's ear) to assist the live agent in the resolution.”).

With regards to claim 17, Klein et al. teaches the whisper coaching instructs a CSR on how to respond to the customer (paragraph [0131], “The process 900 advises live agent at 914, via the private channel and based on applicable prior captured session(s). In a three way communication between the live agent, the customer and the customer service resource, it is as if the live agent has the benefit of an expert system whispering in their ear during the service session with the customer.”).

With regards to claims 4 and 13, Klein et al. teaches the supervisor application comprises the machine learning model that generates the automated whisper coaching (paragraph [0102], “Thus, the system includes a learning process whereby the knowledge base is updated based on a new solution worked out by the live human agent. With proper analysis and adoption, the knowledge base can be updated so that the same or similar problem, when encountered in the future, can be addressed by the automated agent and/or the knowledge base without having to engage a live agent for the same or similar problem.”).

With regards to claims 5 and 13, Klein et al. teaches the machine learning model is developed from the past customer service interaction sessions that include whisper coaching inputs (paragraph [0102], “In at least some embodiments, the live agent interactions with the customer are recorded at 622. It is understood that in at least some embodiments, automated agent interactions with the customer can be recorded too. It is more likely, however, that the live agent interactions will occur for those issues that cannot be addressed swiftly or at all by the automated agent and the current knowledge base. As disclosed herein, the recorded interactions, and particularly the recorded live agent interactions, can be analyzed and used to update the knowledge base.”).

With regards to claims 6 and 14, Klein et al. teaches the past customer service interaction sessions include two or more media types (paragraph [0088], “In the example process 600, a request from customer equipment to access a customer service session is identified at 602. The request can be made by any suitable means, such as an instant message, an SMS, an MMS, accessing a web site, an email, a VoIP call.”; paragraph [0090], “By way of example, user inputs can include text, e.g., by way of an email, a chat message, or a text entry in a webpage or portal. Alternatively or in addition, user inputs can include voice, e.g., analyzed with a voice recognition service.”).

With regards to claims 7 and 15, Klein et al. teaches the two or more media types comprise one or more of an audio media type, a video media type, a chat session media type, and/or a social media exchange media type (paragraph [0088], “In the example process 600, a request from customer equipment to access a customer service session is identified at 602. The request can be made by any suitable means, such as an instant message, an SMS, an MMS, accessing a web site, an email, a VoIP call.”; paragraph [0090], “By way of example, user inputs can include text, e.g., by way of an email, a chat message, or a text entry in a webpage or portal. Alternatively or in addition, user inputs can include voice, e.g., analyzed with a voice recognition service.”).

With regards to claims 8 and 19, Klein et al. teaches the machine learning model is created by a training application (paragraph [0125], “An automated session manager runs in the background and reviews the session based on analytics to also determine if it can assist the live, human agents in providing the best information to the customer.”; paragraph [0128], “Prior captured sessions are searched at 908 for suitability/applicability.”; paragraph [0129], “A determination is made at 910 as to whether any prior captured sessions are applicable to the current issue. To the extent that it is 
retrieves past data streams from past customer service interaction sessions (paragraph [0102], “In at least some embodiments, the live agent interactions with the customer are recorded at 622. It is understood that in at least some embodiments, automated agent interactions with the customer can be recorded too. It is more likely, however, that the live agent interactions will occur for those issues that cannot be addressed swiftly or at all by the automated agent and the current knowledge base. As disclosed herein, the recorded interactions, and particularly the recorded live agent interactions, can be analyzed and used to update the knowledge base.”);
analyzes whisper coaching in the past data streams (paragraph [0102], “is more likely, however, that the live agent interactions will occur for those issues that cannot be addressed swiftly or at all by the automated agent and the current knowledge base. As disclosed herein, the recorded interactions, and particularly the recorded live agent interactions, can be analyzed and used to update the knowledge base.”; paragraph [0126], “If the automated session manager determines that a captured session of a particular solution from the “golden database” is applicable to a current session with a live agent, the session manager can provide this to the live agent (like whispering in the agent's ear) to assist the live agent in the resolution.”; paragraph [0128], “Prior captured sessions are searched at 908 for suitability/applicability.”;);
based on the analysis, constructs the machine learning model (paragraph [0102], “As disclosed herein, the recorded interactions, and particularly the recorded live agent interactions, can be analyzed and used to update the knowledge base. Thus, the system includes a learning process whereby the knowledge base is updated based on a new solution worked out by the live human agent. With proper analysis and adoption, the knowledge base can be updated so that the same or 

With regards to claim 9 and 18, Klein et al. teaches the training application further analyzes content in the past data streams, sentiment in the past data streams, and/or metadata associated with the past data streams paragraph [0102], “As disclosed herein, the recorded interactions, and particularly the recorded live agent interactions, can be analyzed and used to update the knowledge base. Thus, the system includes a learning process whereby the knowledge base is updated based on a new solution worked out by the live human agent. With proper analysis and adoption, the knowledge base can be updated so that the same or similar problem, when encountered in the future, can be addressed by the automated agent and/or the knowledge base without having to engage a live agent for the same or similar problem.”).

With regards to claims 10, 14, and 20, Klein et al. teaches the past data streams comprise two or more media types (paragraph [0088], “In the example process 600, a request from customer equipment to access a customer service session is identified at 602. The request can be made by any suitable means, such as an instant message, an SMS, an MMS, accessing a web site, an email, a VoIP call.”; paragraph [0090], “By way of example, user inputs can include text, e.g., by way of an email, a chat message, or a text entry in a webpage or portal. Alternatively or in addition, user inputs can include voice, e.g., analyzed with a voice recognition service.”).	
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Schneider whose telephone number is (571)270-7120.  The examiner can normally be reached on Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571)272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/J.D.S./Examiner, Art Unit 3629                                                                                                                                                                                                        

/SANGEETA BAHL/Primary Examiner, Art Unit 3629